Title: From James Madison to Thomas Jefferson, 18 September 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Sepr. 18. 1807

With the other papers herewith inclosed is an answer to Mr. Erskine’s letter of the 1st. instant.  I have thought it proper not to forward it without previously submitting it to your perusal and corrections.
Sepr. 19
The mail for the 1st. time has arrived this morning.  The rider now here, who carried up the first says he did not call because he did not know that I was at home as he went, and because the Mail was empty as he returned.  The rider who went down this morning, having not called, your communications if any for me, have proceeding to Fredg.  I add in haste to the papers put up for yesterday, a letter from Erskine & one from Madrid
